Citation Nr: 1035123	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-17 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable disability rating for 
Gamekeeper's thumb, status post tenoplasty with early arthritis 
of the left thumb.

3.  Entitlement to a compensable disability rating for residuals 
of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from December 1982 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in March 2006 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for residuals of a back 
injury that he claims had its onset during service.  Here, he has 
provided some evidence of both a current diagnosis and an 
incident in service which requires further explanation or 
development. 

He contends that he injured his back during a parachute jump in 
service.  He stated that he only made one jump, but that he has 
had constant problems since.  Service treatment records show that 
in May 1988 while on flight status, the Veteran presented for 
treatment with a burning sensation in his lower back.  The 
clinical assessment was muscle strain with no evidence of 
scoliosis.  There was no evidence of additional follow-up 
evaluation, which would provide a basis for a current diagnosis 
of a chronic low back disorder.  At his retirement physical in 
February 1998, given the opportunity to identify any additional 
history or symptoms associated with an in-service parachute jump 
or any in-service complaints, the Veteran did not indicate any 
specific injuries and none are documented.  Clinical evaluation 
of the spine was within normal limits with no pertinent 
abnormalities noted.  The Veteran specifically denied recurrent 
back pain.  

However, during a VA examination in April 2000, the Veteran gave 
a history of back pain since August 1999, but could not recall 
any certain trauma.  He also gave a history of spinal scoliosis, 
known since 1998/89.  The clinical impression was recurrent 
backache due to mild lumbar scoliosis.  

The Board notes that scoliosis is generally considered to be a 
congenital or developmental defect.  Congenital or developmental 
defects are not diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2006).  
Nonetheless, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.  VAOPGCPREC 82-
90 (July 18, 1990).  

In this case, none of the post-service clinical evidence 
sufficiently addresses the question of whether his scoliosis 
represents a congenital or developmental abnormality or an 
acquired disability.  Accordingly, definitive medical evidence is 
needed on the question of whether the Veteran's scoliosis is a 
congenital or developmental defect and if so, whether there was 
in-service superimposed injury or disease, before the claim on 
the merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving medical 
questions).  The current record is inadequate to render a fully 
informed decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory duty to 
assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran also contends that his service-connected left thumb 
and left ankle disabilities are more disabling than the current 
noncompensable evaluations reflect.  

Review of the claims folder reveals that Veteran had not been 
afforded a VA examination since 2005.  Since there may have been 
significant changes in his service-connected left thumb and left 
ankle disabilities, a more contemporaneous medical examination is 
needed, particularly, given the passage of time since his last VA 
examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state of 
claimant's disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination].  See also Green, supra 
(VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  

The examination should include a review of the Veteran's claims 
file and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 2005.  
The examiner should also render findings as to the extent of 
functional loss due to pain and/or weakness, to include with 
repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who has 
the duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A; 38 C.F.R. § 3.159.  

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his claimed low back, left thumb, and left 
ankle disabilities and to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

3.  The Veteran should undergo a VA 
examination to determine the nature, extent 
and etiology of any low back disorder 
currently present as well as the current 
severity of his service connected left 
thumb and left ankle disabilities.  Prior 
to the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All tests indicated, to include 
but not necessarily limited to radiologic 
studies, are to be conducted at this time, 
and all findings should be reported in 
detail.  The examiner should indicate 
whether any degenerative changes shown on 
X-ray support a diagnosis of scoliosis of 
the low back.  The examiner should also 
describe in detail all symptoms reasonably 
attributable to the service-connected left 
thumb and left ankle disabilities.  

With respect to the low back disability, 
the examiner should,

a) identify each diagnosed condition, 
i.e., scoliosis, degenerative disc 
disease, lumbar strain, etc.

(b) For each diagnosis, please state 
whether it is a congenital or 
development defect of the spine.

(c) If it is determined that the 
Veteran has a congenital or 
development defect of the spine, 
please render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's in service back pain 
represented a superimposed disease or 
injury on a defect of the spine 
resulting in a chronic back disability 
which is still present today.

(d) For each diagnosed back condition 
that is not a congenital defect, 
please render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
diagnosed condition had its onset 
during active service or is related to 
any in-service disease or injury.  The 
examiner should specifically address 
the Veteran's symptoms during service 
as the possible onset of any current 
back disability.  If any currently 
diagnosed disability cannot be 
regarded as having had its onset 
during active service, the examiner 
should explicitly indicate so.  

In examining the left thumb the examiner 
should, 

a) indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  Specifically the examiner 
should indicate whether there is 
limitation of motion permitting the 
Veteran to flex the left thumb pad to 
within 1 to 2 inches (2.5 to 5.1 cms.) 
of the fingers, with the thumb 
attempting to oppose the fingers.  

b) Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed 
by the Veteran's left thumb 
disability, it is at least as likely 
as not that such disability is 
comparable to favorable or unfavorable 
ankylosis; or amputation of the thumb.  
If disability comparable to amputation 
of the thumb is found, the examiner 
must indicate whether such amputation 
is more consistent with amputation (i) 
at the distal joint or through the 
proximal phalanx; (ii) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (iii) with 
metacarpal resection.

c) The examiner is also asked to 
describe any manifestations of the 
service-connected disability that 
involve the left thumb and the extent 
to which such manifestations result in 
limitation of motion of other digits 
or interference with overall function 
of the left hand.  

d) The examiner should also indicate 
the effect the left thumb disability 
has, if any, on the Veteran's current 
level of occupational impairment.  
Specifically, the physician should 
render an opinion as to whether it 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  

In examining the left ankle the examiner 
should, 

a) The examiner should also conduct 
range of motion testing (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  He/she 
should opine whether, in view of the 
overall functional limitations, the 
Veteran's left ankle disability is 
comparable to ankylosis with (i) 
plantar flexion between 30 degrees and 
40 degrees, or dorsiflexion between 0 
degrees and 10 degrees; or (ii) 
plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion, or eversion 
deformity.  

b) The examiner should also render 
specific findings as to whether there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the left ankle.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

c) The examiner should also note any 
malunion or nonunion of the tibia and 
fibula associated with the ankle 
disability and characterize it as 
slight, moderate or marked, or 
requiring a brace due to loose motion, 
as the case may be.  

d) The examiner should also indicate 
the effect the left ankle disability 
has, if any, on the Veteran's current 
level of occupational impairment.  
Specifically, the physician should 
render an opinion as to whether it 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


